       Case 2:19-cv-00594-SMV-CG Document 44 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS, et al.,

              Plaintiffs,

v.                                                           CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF ARTESIA
GENERAL HOSPITAL, et al.,

              Defendants.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. Upon filing of

Plaintiff Kimberly Harris’s Notice of Acceptance of Defendants’ Offer of Judgment, (Doc.

68), and Plaintiff Angelia Steelman’s Notice of Acceptance of Defendants’ Offer of

Judgment, (Doc 69), on October 13, 2020, Plaintiffs informed the Court of the parties’

full resolution of the issues in this matter.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than November 16, 2020. If the need for an extension arises, the parties are

instructed to file a formal motion on the record.

       IT IS SO ORDERED.


                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
